2005 ND 207
In the Matter of the Reciprocal Discipline of Richard E. Edinger, a member of the Bar of the State of North Dakota.
No. 20050429
Supreme Court of North Dakota.
Decided December 14, 2005
Per Curiam.
[¶1] On December 8, 2005, the Disciplinary Board notified the Supreme Court under N.D.R. Lawyer Discipl. 4.4(D) that it was recommending the reciprocal discipline of Richard E. Edinger, a member of the bar of the State of North Dakota.
[¶2] The Record reflects that the Minnesota Supreme Court filed its opinion on July 28, 2005, indefinitely suspending Edinger from the practice of law in Minnesota, for serious misconduct in connection with an investigation of trust account overdrafts, and for using his trust account as a business and personal account. Edinger was also required to pay $900 in costs and disbursements, and may seek reinstatement in Minnesota after 3 months. See, Petition for Disciplinary Action Against Edinger, 700 N.W.2d 462 (MN 2005).
[¶3] The Record further reflects on August 8, 2005, the Disciplinary Board served Edinger notice under N.D.R. Lawyer Discipl. 4.4(B) that a certified copy of an order of discipline entered by the Supreme Court of Minnesota was received. The notice informed Edinger he had 30 days to file any claim that imposition of the identical discipline in North Dakota would be unwarranted and the reasons for the claim.
[¶4] On September 12, 2005, Edinger filed his Response to Reciprocal Discipline Notice, acknowledging the discipline from Minnesota and requesting that he not receive the same discipline as that imposed by Minnesota. Edinger's request that he not the same discipline was later withdrawn.
[¶5] On December 8, 2005, the Disciplinary Board forwarded its recommendation under N.D.R. Lawyer Discipl. 4.4(D) to the Supreme Court. The Disciplinary Board recommends that Edinger be suspended from the practice of law for three months, to begin on or after January 1, 2006. The Court considered the matter, and
[¶6] ORDERED, Richard E. Edinger is suspended from the practice of law for a period of three months, effective January 1, 2006.
[¶7] FURTHER ORDERED, Richard E. Edinger comply with N.D.R. Lawyer Discipl. 6.3.
[¶8] Gerald W. VandeWalle, C.J.
Dale V. Sandstrom
Mary Muehlen Maring
Daniel J. Crothers
[¶9] The Honorable Carol Ronning Kapsner, deeming herself disqualified, did not participate in this decision.